Title: To Benjamin Franklin from the Vicomte de Rochambeau, [before 25 December 1780]
From: Rochambeau, Donatien-Marie-Joseph de Vimeur, vicomte de
To: Franklin, Benjamin


[before December 25, 1780]
M. le Vcte. de Rochambeau a l’honneur de prevenir Monsieur le Docteur francklin qu’il ne part pas encore pour l’amerique Septentrionale, mais que M. de Vauban officier françois compte partir aujourdhui a 9 heures du matin pour Brest ou il s’embarquera et qu’il pourroit Se charger de remettre les paquets de Monsieur Le Docteur francklin a Monsieur de La perouze capitaine de la fregatte L’amazone qui S’en retourne en Amerique. D’après de Monsieur franklin il Se chargera de faire passer les depeches a M. de Vauban.
